Hurt, Judge.
This was a conviction for selling a glass of whisky to one F. Meyer, on Sunday.
There is no law prohibiting the giving away of whisky on Sunday. It is the sale or barter that is prohibited. To sustain this conviction there must be proof that appellant sold—barter*260ing not being alleged—the whisky. Looking to the statement of facts, we find that there is not sufficient proof upon this point. For this, the judgment must be reversed and the cause remanded.
Opinion delivered April 9, 1887.
Reversed and remanded.